        Case 1:18-cv-10225-MLW Document 447 Filed 12/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )        No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

     RESPONDENTS’ REPORT RESPONDING TO DECEMBER 26, 2019 ORDER

       In response to the Court’s order that Respondents report whether Mr. Kim has been

released and the conditions of any release (ECF Nos. 443, 445), Respondents report as follows:

       1. On December 24, 2019, ICE released Mr. Kim pursuant to an Order of Supervision

           with the same terms and conditions of the Order of Supervision under which ICE

           previously released him on November 18, 2014. Pursuant to this Order of Supervision,

           Mr. Kim is not subject to an Alternatives to Detention (“ATD”) Program, such as

           electronic monitoring, because he was not subject to an ATD program when released

           in 2014. Instead, consistent with the terms of his prior order of supervision, Mr. Kim

           will be required to regularly check in with ICE.

Respectfully Submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
        Case 1:18-cv-10225-MLW Document 447 Filed 12/26/19 Page 2 of 2




T. MONIQUE PEOPLES
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents




                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: December 26, 2019                              Trial Attorney
